DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) were submitted on 04/02/2020. The submissions are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
3.  	Claims 2, 13 and 18 are objected to, because of the following informalities: 
Claims similarly recite the possible typographical error; “wherein the probability model is a first probability model when the value is less than zero, wherein the probability model is a second probability model when the value is less than zero,…. “.
Examiner analyzed the specification and concluded that the claims contain a logical error by referencing the first and the second probability models to the same sign condition.
For the purpose of this examination, it is interpreted and suggested that the claims should recite: -- wherein the probability model is a first probability model when the value is less than zero, wherein the probability model is a second probability model when the value is greater than zero, --.
Correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
4.	Claims 1-14 are directed to an abstract judicial exception.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the series of method steps relate to mathematical computations of complex functions performed in software and that could be performed mentally or on paper without being connected to a specific hardware component for executing such limitations and when considered as a whole the claims fail to recite matter amounting for significantly more than an abstract concept.
See; Recogni Corp LLC v. Nintendo Co.: 855F.3d 1322, 122 U.S.P.Q. 2d 1377 (Fed. Circ. 2017)
4-1.	Claims 1 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter considered an Abstract Idea Implemented on a Generic Computer – Not Significantly More than the Abstract Idea Itself, specifically “A method” recited by the claim 1 preamble, without identifying explicitly or implicitly a structure performing the limiting steps claimed, wherein such requirement is not further clarified by the claims when considered as a whole. 
The claimed invention is directed to non-statutory subject matter because the claims as a whole, considering the preamble reciting; “A method, comprising:” without reciting a supporting structure, e.g., an encoder or a decoder and which is further followed by functional steps that when taken both, individually and in combination do not amount to significantly more than an abstract concepts lacking the supporting hardware structure. The claimed limiting steps do not further identify the required structure by reciting in the abstract e.g., “determining a value for…”, “identifying a sign value…”, “adjusting the value…”, “responsive to…”, or “determining a sign value…” where the abstract notion of a transform block is not structurally identified as in e.g., in a “video transform block”, being obtained from an image capturing device (e.g., a camera, then further being  transform in frequency domain by a DCT/DST method, etc.,) where the limiting steps do not recite additional elements that amount to significantly more than a judicial exception, e.g., by specifying an improvement to the respective computing device other than well-understood, routine of “determining the sign value of the DC coefficient…..” by using an undefined probability model which is being  conventional to the skilled artisan, the matter described for this improvement purpose in specification is not included in the claim limitations in order to realize the purported improvements. Berkheimer, 881 F.3d at 1366-67Fed., and Circ. Id. At 1369-70. 
Examiner determines from specification that the improvement to the computing device sought by applicants is directly related to determining the DC coefficient sign value of the current block of an encoder/decoder (at Par.[0003] Summary) decided from a probability model according to a context value being established on the value calculated by applying the method to the sign and values of top and left neighboring blocks. At least Pars.[0018] to [0019], etc., and Figs. 1 and 2 of PGPUB describe in haec verba the claim language without referencing to specific hardware implementing the respective functions. The claims fail to disclose the gist of the application by reciting particular functional conditions which do not clearly establish the improvement sought. 
As presented, the claimed limitations represent abstract mathematical software routines recited at conceptual level being performed by a generic computer. 
See MPEP 2106.04(a)(2) Part (III).
The reference to a “and encoder 400 and a decoder 500” in Fig.4, Fig.5 or Fig.6 and Pars.[0034] and [0038] in the printed publication, while implicitly are being considered physical structures, do not suffice in supporting the performance of the elaborate functional limitations as claimed. Furthermore the claim reviewed in whole does not represent substantially more in defining the abstract mathematical algorithms being performed in software for processing the respective functional limitations.  
In association to the Court’s decision, the claims of the present application comprise video data prediction concepts based on mathematical determination in software (disclosed in PBPUB at Par.[0034], [0040], [0058] and [0078]) of the sign and value of the DC coefficient in the current block by applying conditional logical algorithms – which are presumably performed by program code instructions -, which do not amount to more than software routines, running intermediate statements on an undefined hardware platform. 
Viewed as a whole and analyzed in lieu of the broadest reasonable interpretation, BRI, these additional claim elements do not provide meaningful limitations meant to transform the abstract idea into a patent eligible application of the abstract ideas such that the claims could amount to significantly more than the abstract idea itself.  
4-2.	Dependent claims 2-7 and 9-14 respectively, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as directly or indirectly depending from the rejected independent claims 1.
Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter.
See MPEP 2106(II) for guidance.	Correction is required.
4-3.	NOTE: Claims 15-20 are considered compliant to the required structural disclosure by reciting at independent claim 15, a method for “decoding” which implies a physical decoder.
Double Patenting
5.	Claim 1 of the instant Application No. 16/838,544 is patentably indistinct from claims 1 of the application No. 16/244,674 now issued US Patent No. 10,623,731 pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b). 
The obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
When two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822
A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to; http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Although the claims at issue are not identical, they are not patentably distinct from each other as explained below as provided Reasoning for the Obviousness Double Patenting determination is based on the examination rules set below.
“A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960).  See MPEP 2131.02.

Instant Application v. Conflicting Patent - claim analysis					
It is remarked that all the elements of the claim 1 of the instant application reciting; “A method for decoding an encoded block from a bitstream by determining a sign value of a DC coefficient of the encoded block using neighbor blocks of the encoded block, the method comprising:  “ and in claim 1 of the conflicting patent, reciting; “ A method for encoding a current block to a bitstream by determining a sign value of a DC coefficient of a current block using neighbor blocks of the current block, the method comprising: “, and where the body of both claims recite the same method of block prediction which is deemed common to the encoder as well to a decoder, since the encoding apparatus comprises thus encompassing each and every decoding limitation of the instant application.
The difference between the instant application claim 1 and the conflicting patent at claim 1 relies on the fact that the patent claim includes the limitation specifying the entropy encoding of the bitstream.  Thus the invention of claim 1 of in the conflicting patent is in effect a “species” of the “generic” invention of the instant application claim 1.  
It has been held by the Court that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  See also for reference; I.   DOUBLE PATENTING, MPEP 804.03
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	Claims 1-14, representing the method steps performing certain computer algorithms are objected under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “identifying…adjusting…. selecting…. determining the sign…”, or “wherein a context value is derived….”, in the independent claims 1 and 8 which lack structural support for performing the respective functions.
The dependent claims 2-7 and 9-14 respectively, are objected under the same paragraph for not providing structural support.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Specifically the claims reciting; “adjusting the value according to the sign value of the DC coefficient of the …….neighbor block;”, fails to define a process, an algorithm, a method or structure performing the “adjusting”, which finds a haec verba recitation in specification (PGPUB at Par.[0004]). 
It is not clear how the adjustment  to the current block DC coefficient value is performed (e.g., by what mathematical relation, a product, a sum or other, averaging method) according to the DC coefficients of the neighboring blocks, when considering the two sign possibilities +/- and a zero value.
	Similarly claims 17 and 19 depending from claim 15 are deemed indefinite for the same reason previously defined for claims 1 and 5.
	Claims 10 describe the method of adjusting the context value but solely referring to the independent claim 8 by reciting matter; “adjusting the context value based on a second value calculated by multiplying the sign value of the DC coefficient of the left neighbor block and a second weighting value defined by a length of a boundary between the left neighbor block and the transform block. “, that finds no antecedent basis at independent claim 1 or dependent claim 5.
	
Clarification is requested.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

No common assignee or common inventors are identified in respect to this application.
8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sang-rae Lee et al., (hereinafter Lee) (US 2006/0188164) in view of Kim (US 6,983,079).
Re Claim 1. Lee discloses, a method, comprising: 
determining a value for a transform block by (using the transform block values, at unit 110 Fig.5 Par.[0032]): 
for each of one or more above neighbor blocks of the transform block (for the current block considering the DC values of the neighboring blocks, Abstract): 
of the above neighbor block (determining a DC value for the current block according to the DC value of neighboring blocks, see Abstract and citation below

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, e.g., the above neighboring block); and 
adjusting the value according to the sign value of the DC coefficient of the above neighbor block (adjusting the value of the current block, calculating the DC coefficients difference, Par.[0010] e.g., the sign value of the DC coefficients of the current block according to the neighboring DC sign values 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, per Fig.2 Par.[0008]-[0010], [0038]-[0039] Fig.7 and 8); and 
for each of one or more left neighbor blocks of the transform block (for each neighboring blocks performing sign value determination Par.[0007]):
identifying a sign value of a DC coefficient of the left neighbor block; and 
of the DC coefficient of the left neighbor block (determining a DC value for the current block according to the DC value of neighboring blocks, see Abstract and citation below

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, e.g., the left neighboring block); 
Kim teaches about, identifying a sign value of a DC coefficient (determining the coefficient sign value

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 Col.8 Lin.1-7)  
responsive to determining the value for the transform block, identifying a probability model for a DC coefficient of the transform block based on the value (the selected model is based on the coefficient value matrix, Col.8 Lin.1-7 as per 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
); and 
determining a sign value of the DC coefficient of the transform block using the probability model 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 Col.8 Lin.1-7).  
Before the effective filing date of the invention, the ordinary skilled in the art would have found obvious to consider the suggestions found in Lee teaching the method of computing the DC coefficient value of the current block 40 from the upper DC neighboring blocks 20 and from the left DC coefficients 30 in Figs. 2, 3 and 4 by applying the function as claimed, calculating a context value by applying a first weighting value to the first sign value and a second weighting value to the second sign value, wherein the first weighting value is based on a first boundary between the above neighbor block and the current block and the second weighting value is based on a second boundary between the left neighbor block and the current block (predicting the DC coefficients from the neighboring Top and Left blocks by averaging and weighting between the DC coefficients per details at Par.[0010] and Fig.2, or Pars.[0020]-[0022] and where the weighting of the AC coefficients may be obviously applied to the DC coefficients without any mathematical restrictions as being defined by Eq. 1 and 2 at Pars.[0045],[0046]) by which to modify the method by using Kim’s calculation of block context values by computing the two values from the DC of the current block and the DC values of the Top and Left neighboring DC sign value features according to the DC coefficient value in relation to zero as taught where the coefficient’s sign being determined according to the criteria i.e., context value of the coefficients, per function 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(Col.8 Lin.1-7) and to include Lee’s features, describing the prediction method applied to the DC coefficients by averaging i.e., weighting function in regard to the neighboring coefficient values as being smaller or larger than the current DC value as taught through predicting the DC coefficients from the neighboring Top and Left blocks by averaging and weighting between the DC coefficients (per details at Par.[0010] and Fig.2, or Pars.[0020]-[0022]) because such a modification is the result of combining prior art elements according to known methods to yield predictable results. Thus, a person of ordinary skill would have appreciated including in Kim’s features the ability to apply a known method of weighting function to a data sample found in Lee for the purpose of determining preferential prediction context values as further addressed by Kim by the (sign(coeff)=…) hence the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Re Claim 2. Lee and Kim disclose, the method of claim 1, 
Kim teaches about, wherein the probability model is a first probability model when the value is less than zero, wherein the probability model is a second probability model when the value is less than zero, and wherein the probability model is a third probability model when the value is equal to zero (determining a probability model identifying from the block’s sign sign according to the DC coefficient value in respect to zero, i.e., DC>0; DC<0; or DC=0 which is the result of averaging the DC of the current block with the Top and Left neighboring blocks and which accordingly with the mathematical Sum of the coefficients and the averaging process, a specific DC predicted value would result having a specific sign according to the respective coefficients. The sign is further attributed per function 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 at Col.8 Lin.1-7).  

Re Claim 3. Lee and Kim disclose, the method of claim 1, further comprising: 
Kim teaches about, updating the probability model based on the determination of the sign value of the DC coefficient of the transform block (updating the coefficient probability model according to the sign per function 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
).  

Re Claim 4. Lee and Kim disclose, the method of claim 1, wherein the transform block is an encoded transform block, the method further comprising: 
Kim teaches about, decoding the encoded transform block to an output bitstream based on the sign value of the DC coefficient of the encoded transform block (decoding at decoder 10, Fig.1, the encoded transform block based on reconstructed DC block values Col.4 Lin.35-39).  

Re Claim 5. Lee and Kim disclose, the method of claim 1, wherein adjusting the value according to the sign value of the DC coefficient of the above neighbor block comprises: 
Lee teaches about computing the weighting of the pixel values at the boundary where their number is set according to the block size, adjusting the value based on a first weighting value defined by a length of a boundary between the above neighbor block and the transform block, and 
wherein adjusting the value according to the sign of the DC coefficient of the left neighbor block comprises: 
adjusting the value based on a second weighting value defined by a length of a boundary between the left neighbor block and the transform block (adjusting the value based on weighting factor w, depending on the block size e.g., the block’s boundary lengths, as defined by the weighted function summing the number of pixels from 1 to 7 for the first and second coefficient calculation, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, Pars.[0045]-[0049], Figs. 3 and 4) .  

Re Claim 6. Lee and Kim disclose, the method of claim 1, wherein, when the value is equal to zero, identifying the probability model for the DC coefficient of the transform block based on the value comprises: 
Lee teaches about, identifying the probability model for the DC coefficient of the transform block based on one or more AC coefficients of the transform block (adopting the probability model to the AC weighted coefficients, Equation (1) 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 or Eq.(2), Par.[0045]-[0048]).  

Re Claim 7. Lee and Kim disclose, the method of claim 1, 
Kim teaches about, wherein the probability model indicates probabilities of the sign value of the DC coefficient of the transform block being positive, negative, or zero (determining a probability model identifying from the block’s sign sign according to the DC coefficient value in respect to zero, i.e., DC>0; DC<0; or DC=0 which is the result of averaging the DC of the current block with the Top and Left neighboring blocks and which accordingly with the mathematical Sum of the coefficients and the averaging process, a specific DC predicted value would result having a specific sign according to the respective coefficients. The sign is further attributed per function 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 at Col.8 Lin.1-7).  

Re Claim 8. This claim represents the method fully taught at each claimed limitation and in the same order as evidenced at claim 1, where the single difference regards the recited “decoding” process which is being disclosed by the combined arts to Lee and Kim, expressly taught by Kim (decoding at decoder 10, Fig.1, the encoded transform block based on reconstructed DC block values Col.4 Lin.35-39) and the recited “determining a context value…”, e.g., the block value by applying weighting process to the blocks, as disclosed in Lee, (computing the DC coefficient value of the current block 40 from the upper DC neighboring blocks 20 and from the left DC coefficients 30 in Figs. 2, 3 and 4 by applying the weighting function as claimed, calculating a context value by applying a first weighting value to the first sign value and a second weighting value to the second sign value, by predicting the DC coefficients from the neighboring Top and Left blocks by averaging and weighting between the DC coefficients per details at Par.[0010] and (Fig.2, or Pars.[0020]-[0022], and at Par.[0045]-[0048]) hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 9. This claim represents the method fully taught at each claimed limitation and in the same order as evidenced at claim 1, where the single difference is applied to the recited decoding process which is being disclosed by the combined arts to Lee and Kim, expressly taught by Kim (decoding at decoder 10, Fig.1, the encoded transform block based on reconstructed DC block values Col.4 Lin.35-39) and the recited “determining a context value…”, e.g., the block value by applying weighting process to the blocks, as disclosed in Lee, (computing the DC coefficient value of the current block 40 from the upper DC neighboring blocks 20 and from the left DC coefficients 30 in Figs. 2, 3 and 4 by applying the weighting function as claimed, calculating a context value by applying a first weighting value to the first sign value and a second weighting value to the second sign value, by predicting the DC coefficients from the neighboring Top and Left blocks by averaging and weighting between the DC coefficients per details at Par.[0010] and (Fig.2, or Pars.[0020]-[0022], and at Par.[0045]-[0048]) hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 10. Lee and Kim disclose, the method of claim 9, wherein adjusting the context value according to the sign value of the DC coefficient of the above neighbor block comprises: 
Lee teaches about, adjusting the context value based on a first value calculated by multiplying the sign value of the DC coefficient of the above neighbor block and a first weighting value defined by a length of a boundary between the above neighbor block and the transform block (adjusting the context value by calculating a first weighting value w1 in determining the adjusted value T1, at Eq.(1) 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
Par.[0045]), and 
wherein adjusting the context value according to the sign of the DC coefficient of the left neighbor block comprises: 
adjusting the context value based on a second value calculated by multiplying the sign value of the DC coefficient of the left neighbor block and a second weighting value defined by a length of a boundary between the left neighbor block and the transform block (adjusting the context value by calculating a first weighting value w1 in determining the adjusted value T2, at Eq.(2) 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
Par.[0046] 
and adjusting the value based on weighting factor w, depending on the block size e.g., the block’s boundary lengths, as defined by the weighted function summing the number of pixels from 1 to 7 for the first and second coefficient calculation, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, Pars.[0045]-[0049], Figs. 3 and 4).  

Re Claim 11. Lee and Kim disclose, the method of claim 10, further comprising: 
Lee teaches about, determining the first weighting value based on a number of pixels comprising the boundary between the above neighbor block and the transform block (determining a first weighting factor w1, Par.[0046]); and 
determining the second weighting value based on a number of pixels comprising the boundary between the left neighbor block and the transform block (determining a first weighting factor w2, Par.[0046]).  

Re Claim 12. Lee and Kim disclose, the method of claim 8, 
Kim teaches about applying the coefficient sign value, wherein, when the context value is equal to zero responsive to the adjustments based on the sign values of the one or more above neighbor blocks and based on the sign values of the one or more left neighbor blocks, the context value is determined based on one or more AC coefficients of the transform block (computing the coefficient sign value 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 Col.8 Lin.1, and applying it in the determination of the AC coefficients as a function of the DC coefficients, per mathematical relations at (2) 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
Col.6 Lin.4-41).  

Re Claim 13. This claim represents the method similarly reciting the matter of method claim 2, hence it is rejected on the same mapped evidence mutatis mutandis. 

Re Claim 14. Lee and Kim disclose, the method of claim 8, 
Kim teaches about, wherein probabilities of the probability model are calculated using a global maximum value shared by multiple probability models available for decoding the transform block (determining a common value for each K blocks of an Image f, as the sum of all discrete values of a variance function 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,  according to the multiple probability models earlier defined according to the sign(coeff)=, function at Col.6 Lin. 42-67).  

Re Claim 15. This claim represents the decoding method similarly reciting the matter recited at method claim 3, hence it is rejected on the same mapped evidence mutatis mutandis. 

Re Claim 16. This claim represents the decoding method similarly reciting the matter recited at method claim 6, hence it is rejected on the same evidentiary premise mutatis mutandis. 

 Re Claim 17. This claim represents the method fully taught at each claimed limitation and in the same order as evidenced at claim 1, where the single difference regards the recited “decoding” process which is being disclosed by the combined arts to Lee and Kim, expressly taught by Kim (decoding at decoder 10, Fig.1, the encoded transform block based on reconstructed DC block values Col.4 Lin.35-39) and the recited “determining a context value…”, e.g., the block value by applying weighting process to the blocks, as disclosed in Lee, (computing the DC coefficient value of the current block 40 from the upper DC neighboring blocks 20 and from the left DC coefficients 30 in Figs. 2, 3 and 4 by applying the weighting function as claimed, calculating a context value by applying a first weighting value to the first sign value and a second weighting value to the second sign value, by predicting the DC coefficients from the neighboring Top and Left blocks by averaging and weighting between the DC coefficients per details at Par.[0010] and (Fig.2, or Pars.[0020]-[0022], and at Par.[0045]-[0048]) and the “probability model” is selected according to Kim teaching (the selected model is based on the coefficient value matrix, Col.8 Lin.1-7 as per 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
) hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 18. This claim represents the method similarly reciting the matter of method claim 2, hence it is rejected on the same mapped evidence mutatis mutandis.

Re Claim 19. Lee and Kim disclose, the method of claim 17, wherein adjusting the value according to the sign value of the DC coefficient of the neighbor block comprises: 
Lee teaches about, adjusting the value based on a weighting value defined by a length of a boundary between the neighbor block and the transform block (adjusting the value based on weighting factor w, depending on the block size e.g., the block’s boundary lengths, as defined by the weighted function summing the number of pixels from 1 to 7 for the first and second coefficient calculation, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, Pars.[0045]-[0049], Figs. 3 and 4).  

Re Claim 20. Lee and Kim disclose, the method of claim 18, 
Lee teaches this limitation, wherein the one or more neighbor blocks comprise one or more above neighbor blocks and one or more left neighbor blocks (Fig.2 Par.[0008]).
Conclusion
9.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/